Citation Nr: 0103744
Decision Date: 02/07/01	Archive Date: 03/12/01

DOCKET NO. 99-18 197A              DATE FEB 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for bilateral hearing
loss, including as secondary to treatment for service-connected
pulmonary tuberculosis (PTB).

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for chronic
obstructive pulmonary disease (COPD) (claimed as a respiratory
condition), including as secondary to PTB.

3. Entitlement to a compensable evaluation for PTB, moderately
advanced, inactive. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL 

Appellant, Son, and Nephew 

ATTORNEY FOR THE BOARD 

D. Odlum, Associate Counsel 

INTRODUCTION

The veteran had active military service in the United States Navy
from April 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from the Reno, Nevada Department of Veterans Affairs (VA)
Regional Office (RO).

As all of the issues on appeal were previously and finally denied
in October 1989, it appears that the RO simply chose to reopen
portions of the claims while continuing to deny based on lack of
new and material evidence with respect to other portions of the
claims.

In accordance with the United States Court of Appeals for Veteran's
Claims (Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995),
the Board is obligated to address the issue of new and material
evidence regardless of whether the RO based its determination on
that issue. Hence, the Board will proceed with a determination of
whether new and material evidence has been submitted to reopen the
claims of entitlement to service connection for hearing loss
(including as secondary to PTB treatment), and service connection
for COPD, including as secondary to PTB, which were denied in
October 1989.

- 2 -

The Board notes that the RO submitted additional evidence to the
Board in November 2000, more than 90 days after the date of the
mailing of the notice of certification, June 2000. 38 C.F.R.
20.1304(a).

The appellant has not submitted any good cause reason for the delay
in sending this evidence. The Board is therefore of the opinion
that a good cause reason for the delay has not been submitted. 38
C.F.R. 20.1304(b). In light of the above, the Board will not
consider this evidence at this point. See 38 C.F.R. 20.1304(b)(1).

The issue of entitlement to an increased evaluation for PTB is
addressed in the remand portion of this decision. In addition, as
will be discussed below, the other remaining new and material
issues shall be reopened and then remanded.

FINDINGS OF FACT

1. In October 1989 the RO denied, in pertinent part, reopening the
veteran's claims of service connection for hearing loss (including
as secondary to PTB treatment) and obstructive airways disease,
including as secondary to PTB. This decision became final.

2. The evidence submitted since the October 1989 bears directly and
substantially upon the issues at hand, and because it is neither
duplicative or cumulative, and it is significant, it must be
considered in order to fairly decide the merits of the claims.

CONCLUSION OF LAW

Evidence received since the final October 1989 determination
wherein the RO denied the claims of entitlement to service
connection for bilateral hearing loss (including as secondary to
treatment of PTB) and COPD (including as secondary to PTB) is new
and material, and the veteran's claims for those benefits are
reopened. 38 U.S.C.A. 5104, 5108, 7105(c) (West 1991); 38 C.F.R.
3.104(a), 3.156(a), 20.1103 (2000).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the October 1989 decision
wherein the RO denied entitlement to service connection for
bilateral hearing loss and obstructive airways disease is reported
in pertinent part below.

Service medical records document no reference to a hearing
impairment. Whispered voice on entrance and separation examinations
was 15/15.

A November 1949 VA discharge report documents the veteran's
hospitalization from July 1948 to November 1949 for, in pertinent
part, pulmonary tuberculosis. It was indicated that this condition
was treated in part with streptomycin.

In a December 1950 VA Tuberculosis Case Report, it was noted that
the veteran had been hospitalized from July 1948-to November 1949
at the VA Hospital (VAH) in Livermore. It was also noted that he
was treated with streptomycin on a daily basis (q.d.) from November
17, 1948 to December 22, 1948. It was also indicated that his
occupation involved dealing.

In February 1956 the veteran was admitted to the VAH in Livermore
for active PTB. It was noted in the discharge report that the
veteran was treated 42 days with streptomycin daily in 1948.
Treatment during the 1956 admission consisted of chemotherapy with
isoniazid (INH) and p-aminosalicylic acid (PAS). The PTB was
arrested and the veteran was discharged in September 1956.

In June 1989 the RO received claims for service connection. The
veteran reported difficulty with breathing as well as hearing loss
since the RO's reduction of his disability rating to 10 percent. He
contended that the hearing loss had resulted from his streptomycin
therapy for PTB. He also reported working in a "smoke filled room"
as a casino pit boss.

4 -

In a June 1989 letter, Dr. PMA concluded that the veteran had lung
disease manifested by severe dyspnea on exertion, and that this
condition seemed to be progressively worsening. He noted that the
veteran had not undergone pulmonary function tests to quantitate
the amount of lung disease.

Dr. PMA also found that the veteran had a hearing impairment whose
only identifiable cause was his treatment with streptomycin for his
PTB. Dr. PMA also noted that previous otolaryngologists had made
the same conclusion.

On VA audio examination in August 1989 certified puretone
thresholds, in decibels, were as follows:

                              HERTZ 
               500     1000     2000     3000     4000 
RIGHT          ---       10       20       60       75 
LEFT           ---       10       50       85       85

It was noted that the veteran had reported taking streptomycin in
1948. The diagnosis was bilateral high frequency sensorineural
hearing loss consistent with acoustic trauma.

On VA pulmonary examination in August 1989 the veteran reported
problems with shortness of breath and easy fatigability for years.
He reported being treated for PTB with streptomycin for six months.

He denied working in a mine, shipyard, foundry, and asbestos
exposure, but reported working for a "year or so" in a copper mine.
No reference to cigarette smoking was documented. Upon examination
and review of a chest x-ray report, the diagnostic impressions were
sequelae of previous tuberculosis with obstructive airways disease,
and tuberculosis, clinically inactive. The examiner concluded that
the veteran had a Class II respiratory impairment due to his
sequelae from his previous PTB.

-5-

In October 1989 the RO denied the veteran's claims for, in
pertinent part, service connection for bilateral hearing loss and
obstructive airways disease. This decision was not appealed and it
became final.

In April 1991, the veteran submitted a statement asking to reopen
the claims of service connection for obstructive airways disease
(claimed as secondary pulmonary complications of granulomatous
disease), and service connection for hearing loss as secondary to
streptomycin therapy. He also raised a claim for an increased
evaluation for his PTB.

In August 1996 the RO received a July 1996 letter from Dr. PMA. The
contents of the letter exactly duplicates the contents of his June
1989 letter.

On VA PTB examination in December 1997 the veteran's history of PTB
and streptomycin treatment was noted. Examination revealed
extensive structural damage to the lungs with mildly abnormal
pulmonary functions; however, it was also noted that the veteran
was smoking a pack and a half of cigarettes per day and had been
doing so "all my life." A chest x-ray showed chronic granulomatous
changes with no definite evidence of an active pulmonary process.

The diagnoses were chronic granulomatous changes of the chest due
to previously treated inactive tuberculosis and mild COPD.

On VA examination of hearing acuity in December 1997, the veteran
reported decreased hearing. A history of potentially ototoxic drug
exposure (streptomycin) was noted. He denied any history of
military, occupational, and recreational noise exposure.

Puretone thresholds, in decibels, were as follows:

                              HERTZ 
                    500   1000  2000   3000  4000 
          RIGHT       5     15    35     70    75 
          LEFT       15     15    55     80    85 

-6- 

The diagnosis was mild, bilateral high frequency sensorineural
hearing impairment. It was concluded that audiologic results were
consistent with possible ototoxic, drug induced hearing impairment.

VA outpatient notes from the Reno VA Medical Center (VAMC)
documented the veteran's August 1997 report that he had not been
able to quit smoking.

In September 1997 a history of hearing and equilibrium problems for
years secondary to streptomycin treatment was reported.

An October 1997 x-ray report documented chronic granulomatous
changes presumably related to prior tuberculosis, with no definite
evidence of any active pulmonary process.

In October 1997 the veteran reported taking streptomycin while
hospitalized for PTB between 1947 and 1949 and that he had had
problems with equilibrium and hearing loss.

VA outpatient notes from the Reno VAMC document an assessment of
"deaf s/p treatment for T.B. in Vets Hospital." However, it does
not appear that the veteran's hearing was examined at this time.

In June 1998 a history of a chronic hearing impairment dating back
to 1978 was noted. It was also noted that the veteran had been
smoking a pack of cigarettes per day for 60 years. The pack per day
smoking history was noted in subsequent progress notes through
November 1998.

A June 1998 chest x-ray report for evaluation of COPD revealed no
evidence of acute disease or significant change since October 1997.
Multiple bilateral calcifications compatible with old granulomatous
disease (unchanged from the previous exam) was noted. There was
hyperinflation of the lung fields compatible with COPD, and there
was calcification of the right hemidiaphragm compatible with
asbestosis exposure.

7 -

In February 1999 the veteran submitted a statement in which he
contended that, in pertinent part, his loss of hearing was due to
streptomycin treatment for his PTB. He also reported being told, at
the time it was administered to him, that such treatment could have
side effects.

On VA PTB examination in February 1999 a history of six months of
treatment of PTB with streptomycin was reported, at which time the
PTB was arrested. The veteran reported that he had not smoked or
been exposed to dusts or occupational injuries since that time.
However, it was also reported that the veteran had smoked
cigarettes in the past and was currently a light smoker.

The pertinent impression was arrested PTB and mild obstructive
pulmonary disease with a significant restrictive airway component.
It was concluded that it was more likely than not that the mild
obstructive airway disease was attributable to a lifetime of mild
cigarette smoking rather than to his service-connected PTB.

On VA hearing examination in February 1999 a history of noise
exposure in and out of the military was noted. A two and a half
year history of noise exposure aboard a navy ship and 50 years of
occupational exposure in a casino was specifically noted. It was
also noted that the veteran had been treated with streptomycin.

Pure tone thresholds, in decibels, were as follows:

                              HERTZ 
                    500     1000     2000     3000     4000 
          RIGHT       0       10       30       60       70 
          LEFT        5       10       40       70       80

In a July 1999 addendum, the February 1999 VA hearing examiner
concluded that the hearing loss demonstrated was consistent with
the veteran's reported history of noise exposure aboard a naval
ship.

-8-

The veteran subsequently submitted a treatise which discussed, in
pertinent part, adverse reactions to streptomycin. It was noted
that cochlear ototoxicity (deafness) was a less frequent reaction.

In November 1999 a personal hearing at the RO was conducted. It was
contended that the COPD was directly related to the veteran's TB.
Transcript, p. 2. The veteran testified that he had been treated
for streptomycin, had been warned that it could hurt his hearing,
and that he began to experience this problem several years later.
He stated that this was in line with what the doctor had told him.
Tr., pp. 2-3.

The veteran's son testified that his father always had hearing
problems. Tr., p. 6.

Criteria

If no notice of disagreement is filed within the prescribed period,
the action or determination shall become final and the claim will
not thereafter be reopened or allowed, except as otherwise provided
by regulation. 38 U.S.C.A. 7105(c); 38 C.F.R. 20.1103.

When a claim to reopen is presented under section 5108, the
Secretary must first determine whether the evidence presented or
secured since the last final disallowance of the claim is new and
material. See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification in accordance with 38 U.S.C.A. 5104 (West 1991).

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except as provided in 3.105 of this part.
38 C.F.R. 3.104(a).

- 9 -

Despite the finality of a prior final RO decision, a claim will be
reopened and the former disposition reviewed if new and material
evidence is presented or secured with respect to the claim which
has been disallowed. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has
held that, when "new and material evidence" is presented or secured
with respect to a previously and finally disallowed claim, VA must
reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its newness
and materiality only the evidence submitted by an appellant since
the last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material,evidence,
the appellant must submit evidence not previously submitted to
agency decision makers which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
CFR 3.156(a).

New evidence is evidence which (1) was not in the record at the
time of the final disallowance of the claim, and (2) is not merely
cumulative of other evidence in the record. Smith v. West, 12 Vet.
App. 312 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence
provides a more complete picture of the circumstances surrounding
the origin of the veteran's injury or disability, even where it
will not eventually convince the Board to alter its decision. See
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

- 10 -


If VA determines that new and material evidence has been presented
under 38 C.F.R. 3.156(a), the case will be reopened and then
decided on the merits. See Wilkinson v. Brown, 8 Vet. App. 263
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).

Analysis

The veteran seeks to reopen his claims of service connection for
bilateral hearing loss (including as secondary to PTB treatment)
and COPD (as secondary to PTB) which the RO denied in October 1989.
When a claim is finally denied by the RO, the claim may not
thereafter be reopened and allowed, unless new and material
evidence has been presented. 38 U.S.C.A. 7105; 38 C.F.R. 3.104.

When an appellant seeks to reopen a finally denied claim, the Board
must review all of the evidence submitted since that action to
determine whether the claim should be reopened and readjudicated on
a de novo basis. Glynnly. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new and
material evidence presented since the claim was last finally
disallowed on any basis, not only since the claim was last denied
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record and not
merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been
submitted which was not in the record at the time of the final
disallowance of the claim. This evidence consists of medical
opinions relating to the etiology of the veteran's hearing loss,
medical opinions discussing the etiology of COPD, as well as VA
outpatient records, a medical treatise concerning the adverse
effects of streptomycin, and statements from the veteran.

In general, the medical records submitted since the last final
disallowance were not previously in the record; therefore, they
are, with the exception of Dr. PMA's letter, not duplicative. The
medical opinions and treatise are not cumulative because they do
not merely document continued treatment of his claimed
disabilities; therefore, these statements are neither duplicative
nor cumulative, and therefore constitute new evidence.

The VA medical opinions bear directly and substantially upon the
specific issue being considered in this case because they discuss
the etiology of hearing loss and COPD, and therefore provide a more
complete picture of the circumstances surrounding the origin of the
veteran's disabilities. Hodge, supra. Such evidence is significant
and must be considered in order to fairly decide the merits of the
claim.

As new and material evidence has been submitted to with respect to
the veteran's claims of entitlement to service connection for
bilateral hearing loss and COPD, these claims are reopened.

ORDER

The veteran having submitted new and material evidence to reopen
the claims of entitlement to service connection for bilateral
hearing loss, including as secondary to treatment for PTB, and
service connection for COPD as secondary to PTB, the appeal is
granted in this regard.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes).

- 12 -

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supercedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, 114 Stat. 2096, 2099-2100 (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, 2096-2099 (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107).

In particular, the veteran has reported receiving treatment for
tuberculosis, loss of hearing, and breathing problems from Dr. P@.
In October 1997 the RO received a VA Form 21-4142 authorizing the
RO to obtain these records; however, there is no indication that
the RO has attempted to obtain them. On remand, the RO should
obtain clinical records from Dr. PMA, as it appears that they may
be pertinent to at least some of the issues on appeal.

13 -

The Board is also of the opinion that VA examinations should be
scheduled. With respect to service connection for hearing loss, the
record is filled with inconsistent opinions, histories
(particularly with respect to streptomycin treatment), and other
evidence.

In particular, there are some physician opinions linking the
veteran's hearing loss to streptomycin treatment for PTB received
in 1948. However, the Board notes that there are conflicting
accounts with respect to the veteran's history of streptomycin
treatment, as well as his history of hearing loss and when it was
first manifested. VA treatment records indicate that the veteran
received streptomycin treatment for a little over one month;
however, he has reported receiving such treatment for six months.

In addition, there are some records indicating a reported history
of hearing loss dating back to the streptomycin treatment; however,
there are other reports that the hearing loss did not have an onset
until several years and even decades after such treatment. A VA
progress note documented that the onset of hearing impairment was
in 1978 and the veteran testified that it did not occur until
several years after his treatment. Tr., pp. 2-3.

Therefore, it is unclear whether some of the opinions with respect
to hearing loss made were based on an accurate medical history.

In addition, there are other opinions attributing the hearing loss
to acoustic trauma. The February 1999 VA examiner concluded that
the veteran's hearing loss was consistent with in-service acoustic
trauma, but failed to explain why in-service trauma would be the
more likely than the 50-year history of occupational noise exposure
noted on examination. Nor did the VA examiner sufficiently explain
her conclusion in light of the absence of clinical evidence and
complaints of hearing loss prior to June 1989.

- 14 -

Therefore, a VA examination should be scheduled to clarify the
nature and etiology of the veteran's current hearing loss
disability. If the medical evidence of record is insufficient, or,
in the opinion of the Board, of doubtful weight or credibility, the
Board is always free to supplement the record by seeking an
advisory opinion, ordering a medical examination or citing
recognized medical treatises in its decisions that clearly support
its ultimate conclusions. However, it is not free to substitute its
own judgment for that of such an expert. See Colvin v. Derwinski,
1 Vet. App. 171, 175 (1991).

The Board also is of the opinion that the medical evidence
pertaining to the veteran's current level of PTB disability versus
the level of impairment resulting from his COPD disability is vague
and needs to be clarified. For example, VA examiners have not
clearly explained whether the limitations found on pulmonary
function testing are attributable to PTB and/or COPD, and if so, to
what extent.

While an opinion has been offered as to the original etiology of
COPD, the medical evidence does not sufficiently address the
question of whether the veteran's COPD has been aggravated by his
PTB, and if so, to what degree. This question is distinguishable
from the question of whether the COPD disability is secondary to or
is the proximate result of PTB.

When there is aggravation of a nonservice-connected condition,
which is proximately due to, or the result of service-connected
disease or injury, the veteran will be compensated for the degree
of disability over and above the degree of disability existing
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448
(1995).

In addition, the Board is of the opinion that there is some
question as to which rating code should be applied to the veteran's
claim.

15 -

Following the recurrence of PTB in February 1956, the RO assigned
a 100 percent rating for PTB. Because the PTB had been arrested
(i.e. inactive) as of September 1956, the RO assigned, pursuant to
the law in effect at the time, graduated reductions over
approximately eleven years from 100 percent to 50 percent to 30
percent and finally to noncompensable, effective from September 20,
1967. This rating has continued to the present.

However, even though PTB was reduced to a noncompensable rating for
tuberculosis, a veteran service connected for tuberculosis at this
time (on August 19, 1968) would still receive compensation in the
form of a minimum monthly payment of sixty-seven dollars for his
service-connected tuberculosis. See 38 U.S.C.A. 1114(q) (West
1991); 38 C.F.R. 3.959.

On August 19, 1968, Public Law (P.L.) 90-493 was enacted which
repealed both the minimum monthly payment and the graduated
disability ratings for tuberculosis. However under section 4(b) of
this law, it was determined that these repeals would not apply to
veterans receiving compensation under the previous law. See 38
U.S.C.A. 1114(q); 38 C.F.R. 3.959.

38 C.F.R. 4.96(b) currently provides that section 356 of title 38,
as repealed by Public Law 90-493, still applies to the case of any
veteran who on August 19, 1968, was receiving or entitled to
receive compensation for tuberculosis. As noted above, it appears
that the veteran was continuing to be compensated for PTB on August
19, 1968 even though the disease was rated noncompensable, as he
was still entitled to the minimum monthly payment under 38 U.S.C.A.
314(q).

It appears that the RO has evaluated the veteran's PTB under only
the 'protected' graduated disability criteria. The Board is unaware
of any provision that clearly precludes the evaluation of
tuberculosis under current rating criteria. 38 C.F.R. 4.96(b)
indicates that the old graduated provisions apply to cases where
the veteran was receiving compensation for PTB on August 19, 1968;
however, it does not indicate that only such provisions may be
applied to the exclusion of newer provisions. Rather, it appears to
be, at least in part, a protective provision that prevents a
protected rating from being lowered under subsequent criteria.

16 -

However, this does not mean that his disability cannot be rated and
given a higher evaluation under the current criteria. No such
restriction is applied in other 20-year protected rating cases, and
there is no clear indication that such a restriction should be
applied here. See 38 C.F.R. 3.951(b). Such a restriction would
unfairly prejudice many of those veterans who happen to have been
compensated for PTB on August 19, 1968.

Many veterans compensated for inactive tuberculosis on August 19,
1968 would be precluded from receiving the same possible level of
benefit available to a veteran with the same manifestations of PTB
who was initially compensated for the disease after August 19,
1968. For example, a veteran with a 'protected' 30 percent inactive
PTB rating manifested by the same residuals as a non-protected PTB
rating would have to establish active PTB in order to receive a
higher rating, whereas the non-protected rating would merely have
to show an increase in the residuals attributable to the inactive
PTB. See 38 C.F.R. 4.97.

As there is no clear preclusion against applying both the previous
and current ratings with respect to evaluating PTB, and because to
limit such evaluation to only the 'protected' criteria would
apparently result in prejudice to the veteran, the Board is of the
opinion that the RO should consider both criteria on remand, and
apply the evaluation that is more favorable to the veteran. In
addition to the above, the RO should consider on remand whether any
additional notification or development action is required under the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1. The RO should request the veteran to identify the names,
addresses, and approximate dates of treatment for all health care
providers, VA and non-VA, inpatient and outpatient, who may possess
additional records pertinent to his claims for bilateral hearing
loss, COPD, and an increased rating for PTB. Kutscherousky v. West,
12 Vet. App. 369 (1999).

- 17 -

This request should include a notice advising the veteran to
provide the names, addresses, and approximate dates of treatment
for all health care providers who have previously treated him for
his hearing loss.

After securing any necessary authorization or medical releases, the
RO should make reasonable efforts to obtain legible copies of the
veteran's complete treatment records from all sources adequately
identified whose records have not previously been secured.

In particular, the RO should obtain clinical records from Dr. PMA..

Regardless of the veteran's response, the RO should secure all
outstanding VA treatment reports. All information which is not
duplicative of evidence already received should be associated with
the claims file.

2. If the RO is unable to obtain any of the relevant records
sought, it shall notify the veteran that it has been unable to
obtain such records by identifying the specific records not
obtained, explaining the efforts used to obtain those records, and
describing any further action to be taken with respect to the
claim.

3. Following the above, the RO should schedule the veteran for a VA
ear disease-audiology examination conducted by an appropriate
specialist(s) to ascertain the nature and etiology of his current
bilateral hearing loss.

18 -

The claimsfile and a separate copy of this remand should be made
available to and reviewed by the examiner(s) in conjunction with
the examination(s) and the examination report(s) must be annotated
in this regard.

Any further indicated special studies should be conducted.

The examiner(s) should review the veteran's complete military and
medical history, document the veteran's reported symptoms, the
duration and history of those symptoms, and upon doing so answer
the following questions:

(a) Does the veteran have a current bilateral hearing loss
disability, and if so, what is its nature?

(b) How long has the veteran been suffering from hearing loss
(based on a review of the record (clinical and subjective), the
veteran's own reports on examination, and any other pertinent
evidence)?

(c) In light of the above, is it at least as likely as not that the
veteran's current hearing loss disability resulted from acoustic
trauma incurred in service, as opposed to any history of post-
service noise exposure?

- 19 -

(d) Is it at least as likely as not that the bilateral hearing loss
is proximately due to or the result of the daily use of
streptomycin for treatment service-connected PTB between November
17, 1948, and December 22, 1948, or for 42 days in 1948, and if
not, then whether, and to what degree, if any, it was aggravated by
the use of streptomycin for treatment of service-connected PTB.
Allen v. Brown, 7 Vet. App. 439 (1995). If such aggravation is
determined to have taken place, the examiner must address the
following medical issues:

(1) The baseline manifestations which are due to the effects of the
nonservice-connected arterial bilateral hearing loss (i.e. the
level of hearing loss prior to the aggravation);

(2) The increased manifestations of bilateral hearing loss which,
in the examiner's opinion, are proximately due to treatment for
service-connected PTB based on medical considerations; and

(3) The medical considerations supporting an opinion that increased
manifestations, if found, of bilateral hearing loss are proximately
due to treatment for service-connected PTB.

Any opinions expressed by the examiner(s) must be accompanied by a
complete rationale.

20 -

4. The RO should arrange for a VA respiratory examination by an
appropriate specialist for the purpose of ascertaining that portion
of the veteran's respiratory symptomatology attributable to his
service-connected PTB, and to determine the symptomatology and
etiology of any other respiratory disorders found, including COPD.

The claimsfile, a separate copy of this remand, and copies of the
old and new criteria for rating diseases of the respiratory system
(in particular, tuberculosis) should be made available to and
reviewed by the examiner prior and pursuant to conduction and
completion of the examination and the examination report must be
annotated by the examiner in this regard.

Any further indicated special studies should be conducted. The
current severity of the veteran's PTB should be determined. The
examiner should also assess whether there are any other respiratory
impairments and determine the extent of their severity, including
COPD. The examiner should identify all existing
respiratory/pulmonary abnormalities, and provide an opinion as to
their etiology.

The examiner must review the objective findings made on examination
as well as the veteran's medical, occupational, and social history,
and then must answer the following:

(a) Describe the current residuals, if any, resulting from the
veteran's PTB.

21 -

(b) In light of the veteran's current medical condition, medical
history, occupational history (working in a casino), and smoking
history, is it at least as likely as not that COPD, or any other
respiratory disorders found, is/are a residual of, or a separate
disability proximately due to, or the result of PTB?

If not, then to what degree, if any, was COPD or any other
respiratory disorder found aggravated by the service-connected PTB.
Allen v. Brown, 7 Vet. App. 439 (1995). If such aggravation is
determined to have taken place, the examiner must address the
following medical issues:

(i) The baseline manifestations which are due to the effects of the
nonservice-connected COPD or other respiratory disorder;

(ii) The increased manifestations of COPD or other respiratory
disorder which, in the examiner's opinion, are proximately due to
service-connected PTB based on medical considerations,; and

(iii) The medical considerations supporting an opinion that
increased manifestations, if found, of COPD or other respiratory
disorder are proximately due to service-connected PTB.

It should be noted if such a determination cannot be made.

- 22 -

(b) If COPD or any other respiratory disorder is found to be not
secondary to or aggravated by PTB, what is the likely etiology of
this disease(s), and is it at least as likely as not that COPD or
any other respiratory disease found was incurred in or aggravated
by service?

In answering this question, the examiner should take note of the
veteran's history of smoking, his occupational history, and any
other relevant considerations with respect to etiology.

(c) What is the veteran's current forced vital capacity (FVC) and
percent of predicted value; forced expiratory volume (FEV-1) and
percent of predicted value; FEV-1/FVC ratio; and the diffusion
capacity of the lung for carbon monoxide by the single breath
method (DLCO (SB)) and percent of predicted value. The examiner
should assess the level of obstructive impairment. The examiner
should also assess the validity of the above findings.

(d) What is the percentage of obstructive impairment or other
pulmonary impairment attributable to the veteran's PTB and any
other respiratory impairments thought to be service-connected (or
the degree of other respiratory impairment aggravated by PTB)?

What is the percentage of impairment attributable to his non-
service connected COPD or other respiratory disorder(s) diagnosed
on examination? If such a distinction is not medically possible the
examiner should so state.

23 -

Any opinions expressed by the examiner must be accompanied by a
complete rationale.

5. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination reports
and required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand, and if they
are not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the claims file and ensure that any
other notification and development action required by the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. See VBA
Fast Letter 00-87 (November 17, 2000); Stegall, supra.

6. After undertaking any necessary development in addition to that
specified above, the RO should readjudicate the issues of
entitlement to service connection for COPD, including as secondary
to PTB; entitlement to service connection for bilateral hearing
loss, including as secondary to treatment for PTB; and entitlement
to a compensable evaluation for PTB (under either the old or new
criteria for evaluating PTB). In this regard, the RO should
document its consideration of the applicability of the criteria of
38 C.F.R. 3.321(b)(1), 3.340, 3.3)1, and 4.16, if warranted.

- 24 -

If the benefits requested on appeal are not granted to the
appellant's satisfaction, the RO should issue a supplemental
statement of the case (SSOC) containing all applicable criteria
pertinent to the appellant's claims. The SSOC must contain notice
of all relevant actions taken on the claims for benefits, to
include a summary of the evidence and applicable laws and
regulations considered pertinent. A reasonable period of time for
a response should be afforded. Thereafter, the case should be
returned to the Board for final appellate review, if otherwise in
order. By this remand, the Board intimates no opinion as to any
final outcome warranted. No action is required of the appellant
until he is notified by the RO; however, the veteran is hereby
notified that failure to report for a VA examination(s) without
good cause shown may adversely affect the outcome of his claims. 38
CF.R. 3.655 (2000).

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

25 -



